Citation Nr: 0822979	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left thumb disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1971 to May 
1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he currently has a back disability 
as a result of an injury he had during service when he pulled 
something in his back while setting down a file cabinet.  The 
veteran indicated that he was treated at the infirmary and 
given light duty for several days.

Service medical records show treatment for the veteran's back 
in April 1973 and the veteran was diagnosed with a lumbar 
sprain.  There is no evidence of any additional back 
complaints or treatment until March 1974 when the veteran 
fell off his top bunk and sought treatment for back and head 
injuries.  However, the doctor found the veteran's 
lumbosacral spine to be within normal limits.  At his 
separation physical in April 1974, the veteran's spine was 
found to be normal, and there was no mention of any back 
problems.

The veteran reports that his back has given him continual 
problems since his injury in service, but he has not wanted 
employers to know the extent of his injury, so he kept silent 
about his complaints.  In this regard, it is noted that 
following service the veteran has worked in construction, and 
his private doctor, Dr. Hastings, listed the veteran's 
profession as manual labor.  The veteran indicated that he 
eventually sought chiropractic treatment, but the first 
chiropractic record is dated in 1991.  The veteran reports 
that he has sought records from many of the chiropractors who 
had treated him, but has not had much success as the records 
have either been destroyed or the practices have closed.  In 
any event, the record does not establish when the veteran 
first began seeking chiropractic treatment or with what 
frequency, which would help to establish the existence of 
chronic complaints since service.  

Following an examination in May 2006, Dr. Hastings diagnosed 
that the veteran with intervertebral disc syndrome; and, 
based on the evidence of the veteran's injury in service and 
on affidavits from the veteran's mother and sister that the 
veteran had had back pain since service, Dr. Hastings opined 
that the veteran's injury in service resulted in a 
lumbosacral back condition.

However, a review of the veteran's claims file fails to 
uncover either of the affidavits that Dr. Hastings referenced 
as critical evidentiary support for his medical opinion.  The 
Board, as fact finder, is obligated to review these 
affidavits and weigh their credibility before they can be 
relied upon as support for the veteran's claim.  

Additionally, Dr. Hastings did not address the fact that the 
veteran's spine was found to be normal at separation from 
service, or that the veteran has worked in construction for 
many years.  As such, another examination for VA purposes 
should be scheduled.  

With regard to the veteran's thumb, the available medical 
records and examination fail to provide the specific findings 
necessary to evaluate the severity of the veteran's thumb.  
As such, a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide a list of the doctors and 
chiropractors who have treated him since 
service and with the dates he received 
treatment.  Additionally, ask him to 
provide copies of the affidavits that his 
mother and sister provided to Dr. 
Hastings.

2.  Schedule the veteran for an 
examination of his back.  The veteran's 
claims folder should be made available to 
the examiner for review.  The examiner 
should diagnose any current back 
disability and then provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any diagnosed back disability was the 
result of the veteran's injury in service.  
The examiner should address Dr. Hastings' 
opinion, and should comment on the 
relevance, if any, of the fact the veteran 
worked as a manual laborer for many years 
following service.

3.  Schedule the veteran for an evaluation 
of the nature and severity of his service 
connected left thumb.  The examiner should 
specifically measure the gap between the 
veteran's thumb pad and his fingers when 
the veteran's left thumb is attempting to 
oppose his fingers.

4.  When the development requested has 
been completed, the claims should be 
readjudicated.  If any claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response before 
returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

